Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on May 3, 2022.
	Claims 1-17 are pending in the application.

Response to Arguments/Remarks
Claim Rejections - 35 USC § 103
Claims 1-2, 7, 9, 11-12, and 15 were rejected under 35 U.S.C. 103 as being unpatentable over Patel US Patent Publication No. 2016/0205518 in view of Bansal et al. US Patent Publication No. 2017/0142234.
Applicant argued that Patel does not teach load information of each of the plurality of first vSPUs is sent to the second vSPU and that the second vSPU selects a peer component for communication randomly from a list of active IPs.  Applicant’s amendments to the claims have overcome the prior rejection.  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the limitation, “send, through the transceiver, the first vSPU and the load information of each of the plurality of first vSPUs list to the GSC” is not clear.  The claim does not provide antecedent basis for “the first vSPU” and “the plurality of first vSPUs list.” The limitation should be written as “send, through the transceiver, the first vSPU list and the load information of each of the plurality of first vSPUs to the GSC.”
Regarding claim 18, the claim recites in part, “wherein the method further comprises, in response to receiving, by the GSC, an address request from a terminal device.”  There is insufficient antecedent basis for the “wherein step” because claim 1 does not provide any prior step of actually “receiving, by the GSC, an address request from a terminal device.”  Therefore, it is not clear whether the claim requires receiving the address request and the steps in response to receiving the address request.
Regarding claim 18, the claim recites in part, “sending, by the GSC, address information of the first vCTRL to the terminal device, to enable the terminal device to (i) request the first vSPU list from the first vCTRL and (ii) select a second target vSPU for communication based on the first vSPU list, wherein the second target vSPU belongs to the plurality of first vSPUs.”  It is not clear whether the underlined feature is required by the claim because the claim comprises a step of sending the address information to the terminal device but does not positively recite steps of the terminal device requesting the first vSPU list from the first vCTRL and selecting the second target vSPU.  The scope of the claim cannot be determined.
Regarding claim 19, the claim recites in part, “wherein the method further comprises: in response to receiving, by the first vCTRL, an address request from a terminal device.”   Claim 7 does not provide any prior step of “receiving, by the first vCTRL, an address request from a terminal device.”  Therefore, it is not clear whether the claim requires receiving the address request and the steps in response to receiving the address request.
Regarding claim 19, the claim recites in part, “sending, by the first vCTRL, the first vSPU list to the terminal device to enable the terminal device to select a second target vSPU for communication based on the first vSPU list, wherein the second target vSPU belongs to the plurality of first vSPUs.” It is not clear whether the underlined feature is required by the claim because the claim comprises a step of sending the first vSPU list but does not positively recite a step of the terminal device selecting the second target vSPU based on the first vSPU list.  The scope of the claim cannot be determined.
Regarding claim 20, the claim recites in part, “send, through the transceiver, the first vSPU list to the terminal device to enable the terminal device to select a second target vSPU for communication based on the first vSPU list, wherein the second target vSPU belongs to the plurality of first vSPUs.”  It is not clear whether the underlined feature is required by the claim because the claims 15 and 20 are directed to the vCTRL and does not claim the function and/or structure of the terminal device.  The scope of the claim cannot be determined.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7, 9, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Patel US Patent Publication No. 2016/0205518 (“Patel”) in view of Bansal et al. US Patent Publication No. 2017/0142234 (“Bansal”) and Wee et al. US Patent Publication No. 2014/0280925 (“Wee”).

Regarding claim 1, Patel teaches a communication method in a public cloud system, wherein the system comprises: 
a service controller, a first service processing node, which comprises a first node controller (vCTRL) and a plurality of first virtual service processing units (vSPUs) (fig. 5.  see site comprising a service register 502 and internal DNS 504.  para. [0039] virtual machines, e.g. compute nodes. para. [0076] datacenters (referred to as deployment sites).  para. [0064] service discovery component is deployed on a virtual machine cluster hosted on one or more physical processors), and a second service processing node, which comprises a second vCTRL and a second vSPU (fig. 5, 6.  see site 2 comprising a service register 502 and service 2 container.  para. [0076] datacenters), and the method comprises:
 receiving, by the service controller, a first vSPU list sent by the first vCTRL, wherein the first vSPU list comprises address information of the plurality of first vSPUs (fig. 5. see module 402 comprising service registrar and internal DNS.  para. [0059] register 502… maintaining catalog recording of all available service container instances. para. [0062] internal DNS, list of active IP addresses for the peer component); and 
sending, by the service controller, the address information of the plurality of first vSPUs to the second vSPU to enable the second vSPU to (i) select address information of a first target vSPU from the address information of the plurality of first vSPUs, and (ii) communicate with the first target vSPU based on the address information of the first target vSPU (para. [0062] when a component (e.g. service cluster 508b) wishes to send a message to a peer component (e.g. service cluster 508a), it queries internal DNS 504 to obtain a list of active IP addresses for the peer component. fig. 6.  see synchronization between internal DNS 504 for Site 1 and Site 2).
Patel does not expressly teach that the service controller is a global service controller (GSC).
Patel does not teach the GSC receiving the load information of each of the plurality of first vSPUs from the first vCTRL and sending, by the GSC, the load information of each of the plurality of SPUs to the second vSPU.
Patel teaches selecting address information of the first target vSPU but not based on the load information of each of the plurality of vSPUs.
Bansal teaches a global service controller receiving address information of a plurality of virtual service processing units and providing address information of the plurality of virtual service processing units (para. [0054] directory service 430 may be a separate module from any host 410.  para. [0057] update directory service 430 with information regarding virtual machine 413A (such as the host identity, the virtual address, and/or the physical address of virtual machine.  network manager may continually update the directory service with the status of each virtual machine currently running on the host.  para. [0058] mappings stored in directory service 430… accessible for network management by network manager 415.  “source virtual machine,” “destination virtual machine”.  para. [0069] perform the look-up, destination virtual machine 413C is running on host 410B and has been assigned virtual address 414C and a particular physical address).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel by implementing Bansal’s disclosure of a separate global service controller configured to receive and provide the address information from a plurality of hosts.  One of ordinary skill in the art would have been motivated to do so for benefits of providing a controller that maintains and updates information on virtual instances on a plurality of hosts so that the address information may be readily accessed by the plurality of hosts. 
Wee discloses a service controller receiving load information of each of a plurality of first virtual service processing units (vSPUs) from a controller (para. [0032] the plurality of (virtual) web servers. para. [0035] server file 205 contains the list of IP addresses of a number of web servers containing the dynamic content of the web application and the respective individual load.  load information is collected for the web servers (either virtual or physical) para. [0050] load information… is used to update the web server load file) and sending, by the service controller, the load information of each of the plurality of SPUs to a device to enable the device to select address information of a first target vSPU based on the load information of each of the plurality of vSPUs (para. [0045] load information presented to the client may also comprise… the respective IP addresses corresponding to the list of available web servers.  para. [0046] automatically select the web server with the “lightest” estimated load or experienced traffic).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel and Bansal with Wee’s disclosure of providing load information of vSPUs and enabling selection of an address of a vSPU based on the load information such that the GSC disclosed by Bansal is further provided with load information and the second vSPU of Patel is configured to select an address based on the load information.  One of ordinary skill in the art would have been motivated to do so because while Patel discloses randomly selecting an address, it would have been beneficial to select an address based on load information in order to have selected a vSPU with the lightest load, which may improve service performance.

Regarding claim 7, Patel teaches a communication method in a public cloud system, wherein the system comprises: 
a service controller, a first service processing node, which comprises a first node controller (vCTRL) and a plurality of first virtual service processing units (vSPUs) (fig. 5.  see site comprising a service register 502 and internal DNS 504.  para. [0039] virtual machines, e.g. compute nodes. para. [0076] datacenters (referred to as deployment sites).  para. [0064] service discovery component is deployed on a virtual machine cluster hosted on one or more physical processors), and a second service processing node, which comprises a second vCTRL and a second vSPU (fig. 5, 6.  see site 2 comprising a service register 502 and service 2 container.  para. [0076] datacenters), and the method comprises: 
obtaining, by the first vCTRL, a first vSPU list, wherein the first vSPU list comprises address information of the plurality of first vSPUs (para. [0062] internal DNS, list of active IP addresses for the peer component); and 
sending, by the first vCTRL, the first vSPU list to the service controller to enable the second vSPU to (i) select address information of a first target vSPU from the address information of the plurality of first vSPUs, and (ii) communicate with the first target vSPU based on the address information of the first target vSPU (para. [0059] register 502… maintaining catalog recording of all available service container instances. para. [0062] when a component (e.g. service cluster 508b) wishes to send a message to a peer component (e.g. service cluster 508a), it queries internal DNS 504 to obtain a list of active IP addresses for the peer component).
Patel does not expressly teach that the service controller is a global service controller (GSC).
Patel does not teach the first vCTRL obtaining load information of each of the plurality of vSPUs and the first vCTRL sending the load information of each of the plurality of first vSPUs to the GSC.
Patel teaches enabling the second vSPU to select address information of a first target vSPU but not based on the load information of each of the plurality of first vSPUs.
Bansal teaches a global service controller receiving address information of a plurality of virtual service processing units and providing address information of the plurality of virtual service processing units (para. [0054] directory service 430 may be a separate module from any host 410.  para. [0057] update directory service 430 with information regarding virtual machine 413A (such as the host identity, the virtual address, and/or the physical address of virtual machine.  network manager may continually update the directory service with the status of each virtual machine currently running on the host.  para. [0058] mappings stored in directory service 430… accessible for network management by network manager 415.  “source virtual machine,” “destination virtual machine”.  para. [0069] perform the look-up, destination virtual machine 413C is running on host 410B and has been assigned virtual address 414C and a particular physical address).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel by implementing Bansal’s disclosure of a separate global service controller configured to receive and provide the address information from a plurality of hosts.  One of ordinary skill in the art would have been motivated to do so for benefits of providing a controller that maintains and updates information on virtual instances on a plurality of hosts so that the address information may be readily accessed by the plurality of hosts.
Wee discloses a service controller obtaining load information of each of a plurality of first virtual service processing units (vSPUs) (para. [0032] the plurality of (virtual) web servers. para. [0035] server file 205 contains the list of IP addresses of a number of web servers containing the dynamic content of the web application and the respective individual load.  load information is collected for the web servers (either virtual or physical). para. [0050] load information… is used to update the web server load file) and sending, by the service controller, the load information of each of the plurality of SPUs to enable a device to select address information of a first target vSPU based on the load information of each of the plurality of vSPUs (para. [0045] load information presented to the client may also comprise… the respective IP addresses corresponding to the list of available web servers.  para. [0046] automatically select the web server with the “lightest” estimated load or experienced traffic).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel and Bansal with Wee’s disclosure of providing load information of vSPUs and enabling selection of an address of a vSPU based on the load information such that the GSC disclosed by Bansal is further provided with load information and the second vSPU of Patel is configured to select an address based on the load information.  One of ordinary skill in the art would have been motivated to do so because while Patel discloses randomly selecting an address, it would have been beneficial to select an address based on load information in order to have selected a vSPU with the lightest load, which may improve service performance.

Regarding claim 11, Patel teaches a service controller for a public cloud system, wherein the system comprises: 
the service controller, a first service processing node, which comprises a first node controller (vCTRL) and a plurality of first virtual service processing units (vSPUs) (fig. 5.  see site comprising a service register 502 and internal DNS 504.  para. [0039] virtual machines, e.g. compute nodes. para. [0076] datacenters (referred to as deployment sites)), and a second service processing node, which comprises a second vCTRL and a second vSPU (fig. 5, 6.  see site 2 comprising a service register 502 and service 2 container.  para. [0076] datacenters), the service controller comprises: configured to: 
receive a first vSPU list sent by the first vCTRL, wherein the first vSPU list comprises address information of the plurality of first vSPUs (para. [0059] register 502… maintaining catalog recording of all available service container instances. para. [0062] internal DNS, list of active IP addresses for the peer component), and 
send address information of the plurality of first vSPUs to the second vCTRL to enable the second vSPU to (i) select address information of a first target vSPU from the address information of the plurality of first vSPUs, and (ii) communicate with the first target vSPU based on the address information of the first target vSPU (para. [0062] when a component (e.g. service cluster 508b) wishes to send a message to a peer component (e.g. service cluster 508a), it queries internal DNS 504 to obtain a list of active IP addresses for the peer component).
Patel does not expressly teach that the service controller is a global service controller (GSC) comprising a transceiver and one or more processors, and the one or more processors are configured to:  receive the list through the transceiver and send through the transceiver address information.
Patel does not teach GSC receiving load information of each of the plurality of first vSPUs from the first vCTRL and sending the load information of each of the plurality of vSPUs to the second vSPU.
Patel teaches enabling the second vSPU to select address information of a first target vSPU but not based on the load information of each of the plurality of first vSPUs.
Bansal teaches a global service controller comprising a transceiver and processor configured to receive, through a transceiver, address information of a plurality of virtual service processing units, and send, through the transceiver, address information of the plurality of virtual service processing units (para. [0029] one or more processors. para. [0054] directory service 430 may be a separate module from any host 410.  para. [0057] update directory service 430 with information regarding virtual machine 413A (such as the host identity, the virtual address, and/or the physical address of virtual machine.  network manager may continually update the directory service with the status of each virtual machine currently running on the host.  para. [0058] mappings stored in directory service 430… accessible for network management by network manager 415.  “source virtual machine,” “destination virtual machine”.  para. [0069] perform the look-up, destination virtual machine 413C is running on host 410B and has been assigned virtual address 414C and a particular physical address).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel by implementing Bansal’s disclosure of a separate global service controller configured to receive and provide the address information from a plurality of hosts.  One of ordinary skill in the art would have been motivated to do so for benefits of providing a controller that maintains and updates information on virtual instances on a plurality of hosts so that the address information may be readily accessed by the plurality of hosts.
Wee discloses a service controller receiving load information of each of a plurality of first virtual service processing units (vSPUs) from a controller (para. [0032] the plurality of (virtual) web servers. para. [0035] server file 205 contains the list of IP addresses of a number of web servers containing the dynamic content of the web application and the respective individual load.  load information is collected for the web servers (either virtual or physical).  para. [0050] load information… is used to update the web server load file) and sending, by the service controller, the load information of each of the plurality of SPUs to enable a device to select address information of a first target vSPU based on the load information of each of the plurality of vSPUs (para. [0045] load information presented to the client may also comprise… the respective IP addresses corresponding to the list of available web servers.  para. [0046] automatically select the web server with the “lightest” estimated load or experienced traffic).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel and Bansal with Wee’s disclosure of providing load information of vSPUs and enabling selection of an address of a vSPU based on the load information such that the global service controller disclosed by Bansal is further provided with load information and that the load information is provided for selecting of the address.  One of ordinary skill in the art would have been motivated to do so because while Patel discloses randomly selecting an address, it would have been beneficial to select an address based on load information in order to have selected a vSPU with the lightest load, which may improve service performance.

Regarding claim 15, Patel teaches a node controller (vCTRL) for a public cloud system, wherein the system comprises: 
a service controller, a first service processing node, which comprises the vCTRL and a plurality of first virtual service processing units (vSPUs), and a second service processing node, which comprises a further vCTRL and a second vSPU, 
the vCTRL comprises: a transceiver; and one or more processors, and the one or more processors are configured to (para. [0064] service discovery component is deployed on a virtual machine cluster hosted on one or more physical processors): 
obtain a first vSPU list, wherein the first vSPU list comprises address information of the plurality of first vSPUs (para. [0062] internal DNS, list of active IP addresses for the peer component), and 
send the first vSPU list to enable the second vSPU to (i) select address information of a first target vSPU from the address information of the plurality of first vSPUs, and (ii) communicate with the first target vSPU based on the address information of the first target vSPU (para. [0062] when a component (e.g. service cluster 508b) wishes to send a message to a peer component (e.g. service cluster 508a), it queries internal DNS 504 to obtain a list of active IP addresses for the peer component).
Patel does not teach that the service controller is a global service controller (GSC) and the vCTRL sending, through the transceiver, the list to the GSC.
Patel does not teach the vCTRL obtaining load information of each of the plurality of first vSPUs and send the load information of each of the plurality of first SPUs to the GSC.
Patel teaches enabling the second vSPU to select address information of a first target vSPU but not based on the load information of each of the plurality of first vSPUs.
Bansal teaches a global service controller and a controller, wherein the controller sends, through a transceiver, address information of a plurality of virtual service processing units (para. [0054] directory service 430 may be a separate module from any host 410.  para. [0057] update directory service 430 with information regarding virtual machine 413A (such as the host identity, the virtual address, and/or the physical address of virtual machine.  network manager may continually update the directory service with the status of each virtual machine currently running on the host.  para. [0058] mappings stored in directory service 430… accessible for network management by network manager 415.  “source virtual machine,” “destination virtual machine”.  para. [0069] perform the look-up, destination virtual machine 413C is running on host 410B and has been assigned virtual address 414C and a particular physical address).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel by implementing Bansal’s disclosure of a separate global service controller configured to receive and provide the address information from a plurality of hosts.  One of ordinary skill in the art would have been motivated to do so for benefits of providing a controller that maintains and updates information on virtual instances on a plurality of hosts so that the address information may be readily accessed by the plurality of hosts.
Wee discloses obtaining load information of each of a plurality of first virtual service processing units (vSPUs) from a controller (para. [0032] the plurality of (virtual) web servers. para. [0035] server file 205 contains the list of IP addresses of a number of web servers containing the dynamic content of the web application and the respective individual load.  load information is collected for the web servers (either virtual or physical).  para. [0050] load information… is used to update the web server load file and sending, to a service controller, the load information of each of the plurality of SPUs to a node to enable the node to select address information of a first target vSPU based on the load information of each of the plurality of vSPUs (para. [0045] load information presented to the client may also comprise… the respective IP addresses corresponding to the list of available web servers.  para. [0046] automatically select the web server with the “lightest” estimated load or experienced traffic).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel and Bansal with Wee’s disclosure of providing load information of vSPUs and enabling selection of an address of a vSPU based on the load information such that the global service controller disclosed by Bansal is further provided with load information and that the load information is provided for selecting of the address.  One of ordinary skill in the art would have been motivated to do so because while Patel discloses randomly selecting an address, it would have been beneficial to select an address based on load information in order to have selected a vSPU with the lightest load, which may improve service performance.

Regarding claim 2, Patel in view of Bansal and Wee teach the method according to claim 1, wherein the method further comprises: 
selecting by the GSC, address information of a second target vSPU from the address information of the plurality of first vSPUs; and sending by the GSC, the address information of the second target vSPU to a terminal device to enable the terminal device to communicate with the second target vSPU (As explained above, Bansal is relied upon to teach the GSC.  Patel: para. [0086] returns an IP address selected for the PTT client.  para. [0088] each service cluster 1306 includes one or more containers and may provide a different PTT service).

Regarding claim 9, Patel in view of Bansal and Wee teach the method according to claim 7, wherein the method further comprises: obtaining, by the first vCTRL, running statuses of the plurality of first vSPUs; and updating, by the first vCTRL, the first vSPU list in response to a running status of any of the plurality of first vSPUs being abnormal (Patel: para. [0059] health monitor… deployed at each deployment site.  de-register failed instances.  para. [0063] remove the IPs of failed components from internal DNS 504, removes the failed container instance from the service catalog through service registrar. deregister all interfaces of the failed container instance from internal DNS 504).

Regarding claim 12, Patel in view of Bansal and Wee teach the controller according to claim 11, wherein the one or more processors are configured to: select address information of a second target vSPU from the address information of the plurality of first vSPUs, and send, through the transceiver, the address information of the second target vSPU to a terminal device to enable the terminal device to communicate with the second target vSPU (Patel: para. [0086] returns an IP address selected for the PTT client.  para. [0088] each service cluster 1306 includes one or more containers and may provide a different PTT service).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Bansal, Wee, and Zhou US Patent Publication No. 2017/0111443 (“Zhou”).

Regarding claim 3, Patel does not teach the method according to claim 2, wherein the selecting the address information of the second target vSPU comprises: selecting, by the GSC, the address information of the second target vSPU from the address information of the plurality of first vSPUs based on the load information of each of the plurality of first vSPUs.
Zhou teaches selecting, by a controller, address information of a second target vSPU from address information of a plurality of first vSPUs based on load information of each of a plurality of first vSPUs (para. [0048] identifier information may be an IP address and a MAC address of the virtual machine.  para. [0069] determines identifier information, load information of the multiple virtual machines. sends the access request packet… according to identifier information of the selected virtual machine).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel by implementing Zhou’s disclosure of selecting the address information based on the load information.  One of ordinary skill in the art would have been motivated to do so for benefits of providing balancing of network resources (para. [0007]).   

Regarding claim 13, Patel does not teach the controller according to claim 12, wherein the one or more processors are configured to: select the address information of the second target vSPU from the address information of the plurality of first vSPUs based on the load information of each of the plurality of first vSPUs.
Zhou teaches one or more processors are configured to: select address information of a second target vSPU from address information of a plurality of first vSPUs based on load information of each of the plurality of first vSPUs (para. [0048] identifier information may be an IP address and a MAC address of the virtual machine.  para. [0069] determines identifier information, load information of the multiple virtual machines.  sends the access request packet… according to identifier information of the selected virtual machine).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel by implementing Zhou’s disclosure of a controller configured to select the address information based on the load information.  One of ordinary skill in the art would have been motivated to do so for benefits of providing balancing of network resources (para. [0007]).   

Claims 4, 10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Bansal, Wee, and Liu et al. US Patent Publication No. 2017/0163761 (“Liu”).

Regarding claim 4, Patel in view of Bansal and Wee teach the method according to claim 2, wherein the method further comprises: 
obtaining, by the GSC, selection information, wherein the selection information comprises an area location of the terminal device (Patel: para. [0086] geographically nearest deployment site 510 based on an originator's IP address); 
selecting, by the GSC, the first service processing node as a target service processing node based on the selection information, (Patel: para. [0086] direct the traffic to a geographically nearest deployment site 510 based on an originator's IP address.  para. [0116] geographic proximity of the deployment site to the UE); and 
sending, by the GSC, address information of the first vCTRL to the terminal device, to indicate the terminal device to request the second target vSPU from the first vCTRL for communication (Patel: para. [0086] returns an IP address selected for the PTT client).
	Patel and Bansal do not teach the selection information comprises one or more types of operator information, wherein the first service processing node is a service processing node that belongs to a same operator as the terminal device, or the first service processing node is a service processing node configured to provide optimal service quality for the terminal device.
	Liu discloses selection information comprising one or more types of operator information, wherein a first service processing node is a service processing node that belongs to a same operator as the terminal device, or the first service processing node is a service processing node configured to provide optimal service quality for the terminal device (para. [0054] operator corresponding to the user, operating corresponding to the resources severs are the same.  geographically close, same operator network, relatively light load is selected).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel by implementing Liu’s disclosure of selecting a processing node based on the same operator as a terminal device such that the first vCTRL is selected based on at least the location of the terminal device and operator.  One of ordinary skill in the art would have been motivated to do so for benefits of selecting a processing node that would provide a short network path and thus reducing the possibility of failure in the path and high data transmission speed (para. [0058]).   

Regarding claim 10, Patel in view of Bansal and Wee teach the method according to claim 7, wherein the method further comprises: receiving, by the first vCTRL, a service request sent by a terminal device (Patel: para. [0086] direct the traffic to a geographically nearest deployment site 510 based on an originator's IP address.  para. [0116] geographic proximity of the deployment site to the UE); and sending, by the first vCTRL, address information of a second target vSPU to the terminal device, wherein the second target vSPU belongs to the plurality of first vSPUs (para. [0086] returns an IP address selected for the PTT client).  Patel does not teach wherein the first service processing node and the terminal device belong to a same operator, or the first service processing node is configured to provide optimal service quality for the terminal device. 
Liu discloses a first service processing node and a terminal device belonging to a same operator, or the first service processing node is configured to provide optimal service quality for the terminal device (para. [0054] operator corresponding to the user, operating corresponding to the resources severs are the same.  geographically close, same operator network, relatively light load is selected).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel by implementing Liu’s disclosure of selecting a processing node based on the same operator as a terminal device.  One of ordinary skill in the art would have been motivated to do so for benefits of selecting a processing node that would provide a short network path and thus reducing the possibility of failure in the path and high data transmission speed (para. [0058]).   

Regarding claim 14, the claim comprises similar subject matter as claim 4 and is rejected under a similar rationale as claim 4.

Regarding claim 17, the claim comprises similar subject matter as claim 10 and is rejected under a similar rationale as claim 10.

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Bansal, Wee, and Polyakov et al. US Patent Publication No. 2015/0263900 (“Polyakov”).

Regarding claim 5, Patel in view of Bansal teach the service controller the first vSPU list in response an abnormal state (Patel: para. [0059] health monitor… deployed at each deployment site.  de-register failed instances.  para. [0063] remove the IPs of failed components from internal DNS 504, removes the failed container instance from the service catalog through service registrar. deregister all interfaces of the failed container instance from internal DNS 504).  Patel does not teach the method according to claim 1, wherein the method further comprises: monitoring, by the GSC, a running status of the first service processing node; and in response to the running status of the first service processing node being abnormal, deleting, by the GSC, the first vSPU list.
Polyakov teaches monitoring by a global service controller a running status of a first service processing node and in response to the running status of the first service processing node being abnormal, deleting, by the global service controller, the first service processing node (para. [0113] fails to receive the periodic “heartbeat” message from a given active Compute node.  remove the given Compute Node from its list.  sends… message that identifies the inactive status… remove the given Compute Node from its list of active Compute Nodes).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel by implementing Polyakov’s disclosure of monitoring the status of a processing node and deleting the processing node such that the deleting of the list disclosed by Patel is response to status of the processing node.  One of ordinary skill in the art would have been motivated to do so for a similar reason of preventing further access to the components of a failed and/or non-responsive processing node and enable assign of any tasks to another suitable node.   

Regarding claim 6, Patel does not teach the method according to claim 5, wherein the method further comprises: in response to the running status of the first service processing node being abnormal, sending, by the GSC, a notification message to the second vCTRL to indicate the second vSPU to stop selecting the plurality of first vSPUs of the first service processing node for communication.
Polyakov teaches in response to a running status of a first service processing node being abnormal, sending, by the global service controller, a notification message to a second service processing node to indicate the second service processing node to stop selecting the first service processing node for communication (para. [0113] fails to receive the periodic “heartbeat” message from a given active Compute node.  remove the given Compute Node from its list.  sends… message that identifies the inactive status… remove the given Compute Node from its list of active Compute Nodes).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have similarly modified Patel with Polyakov’s disclosure of a notification message to stop selecting the first service processing node such that the second vCTRL is notified of the inactive status of the first servicing processing node to stop selecting IP addresses of the peer component.  One of ordinary skill in the art would have been motivated to do so for a similar reason of preventing further access to the components of a failed and/or non-responsive processing node and enable assign of any tasks to another suitable node.   

Claim 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Bansal, Wee, and Bieswanger et al. US Patent Publication No. 2010/0037038 (“Bieswanger”).

Regarding claim 8, Patel does not teach the method according to claim 7, wherein the method further comprises: obtaining, by the first vCTRL, total load of the plurality of first vSPUs; in response to the total load of the plurality of first vSPUs being greater than a first preset threshold, increasing, by the first vCTRL, a quantity of the plurality of first vSPUs of the first service processing node; or in response to the total load of the plurality of first vSPUs being less than a second preset threshold, decreasing, by the first vCTRL, a quantity of the plurality of first vSPUs of the first service processing node.
Bieswanger teaches obtaining, by a first vCTRL, total load of a plurality of first vSPUs; in response to the total load of the plurality of first vSPUs being greater than a first preset threshold, increasing, by the first vCTRL, a quantity of the plurality of first vSPUs of the first service processing node; or in response to the total load of the plurality of first vSPUs being less than a second preset threshold, decreasing, by the first vCTRL, a quantity of the plurality of first vSPUs of the first service processing node (para. [0044] 4 physical processors have 8 cores 241-248 which may provide a total of 8.00 virtual processing units.  para. [0062] increase the number of virtual processing units as demand increase, decrease number as demand decreases.  para. [0067] activate or deactivate cores based on the load, and change mapping of virtual processing units based on the load.  para. [0072] less than the next-lowest threshold, select one of the active cores… to deactivate).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel by implementing Bieswanger’s disclosure of increasing or decreasing the number of virtual processing units based on load.  One of ordinary skill in the art would have been motivated to do so for a benefit of enabling efficient operation of the processing nodes (para. [0007]).   

Regarding claim 16, the claim comprises similar subject matter as claim 8 and is rejected under a similar rationale as claim 8.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Bansal, Wee, and Liu et al. US Patent Publication No. 2017/0163761 (“Liu”), and Zhang US Patent Publication No. 2019/0227828 (“Zhang”).

Regarding claim 18, Patel in view of Bansal and Wee teach the method according to claim 1, wherein the method further comprises:
obtaining, by the GSC, selection information, wherein the selection information comprises an area location of the terminal device (Patel: para. [0086] geographically nearest deployment site 510 based on an originator's IP address);  
selecting, by the GSC, the first service processing node as a target service processing node based on the selection information (Patel: para. [0086] direct the traffic to a geographically nearest deployment site 510 based on an originator's IP address.  para. [0116] geographic proximity of the deployment site to the UE); and 
sending, by the GSC, address information of the first vCTRL to the terminal device (Patel: para. [0086] returns an IP address selected for the PTT client).
Patel does not teach receiving, by the GSC, an address request from a terminal device and perform steps of the claim in response to the address request.
	Patel and Bansal do not teach the selection information comprises one or more types of operator information, wherein the first service processing node is a service processing node that belongs to a same operator as the terminal device, or the first service processing node is a service processing node configured to provide optimal service quality for the terminal device.
	While Patel discloses providing the address information, Patel does not teach providing the address information to enable to enable the terminal device to (i) request the first vSPU list from the first vCTRL and (ii) select a second target vSPU for communication based on the first vSPU list, wherein the second target vSPU belongs to the plurality of first vSPUs.
	Liu discloses selection information comprising one or more types of operator information, wherein a first service processing node is a service processing node that belongs to a same operator as the terminal device, or the first service processing node is a service processing node configured to provide optimal service quality for the terminal device (para. [0054] operator corresponding to the user, operating corresponding to the resources severs are the same.  geographically close, same operator network, relatively light load is selected).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel by implementing Liu’s disclosure of selecting a processing node based on the same operator as a terminal device such that the first vCTRL is selected based on at least the location of the terminal device and operator.  One of ordinary skill in the art would have been motivated to do so for benefits of selecting a processing node that would provide a short network path and thus reducing the possibility of failure in the path and high data transmission speed (para. [0058]).   
Zhang teaches receiving a service request sent by a terminal device and enable the terminal device to (i) request the first vSPU list from the first vCTRL and (ii) select a second target vSPU for communication based on the first vSPU list, wherein the second target vSPU belongs to the plurality of first vSPUs (para. [0057] manager 325.  para. [0058] request for virtualized resources.  provide a list of supported virtual machines for the end user of the client 310 to select).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel with Zhang’s disclosure such that the steps are performed in response to a request from the terminal and enabled the terminal device to select a vSPU.  One of ordinary skill in the art would have been motivated to do so in order to have similarly provided clients with access to virtualized resources.  

Regarding claim 19, Patel does not teach the method according to claim 7, wherein the method further comprises: in response to receiving, by the first vCTRL, a service request sent by a terminal device, wherein the first service processing node and the terminal device belong to a same operator, or the first service processing node is configured to provide optimal service quality for the terminal device, sending, by the first vCTRL, the first vSPU list to the terminal device to enable the terminal device to select a second target vSPU for communication based on the first vSPU list, wherein the second target vSPU belongs to the plurality of first vSPUs.
	Liu discloses a first service processing node and a terminal device belonging to a same operator, (para. [0054] operator corresponding to the user, operating corresponding to the resources severs are the same.  geographically close, same operator network, relatively light load is selected).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel by implementing Liu’s disclosure of selecting a processing node based on the same operator as a terminal device.  One of ordinary skill in the art would have been motivated to do so for benefits of selecting a processing node that would provide a short network path and thus reducing the possibility of failure in the path and high data transmission speed (para. [0058]).   
Zhang teaches in response to receiving, by a first vCTRL, a service request sent by a terminal device, sending, by the first vCTRL, the first vSPU list to the terminal device to enable the terminal device to select a second target vSPU for communication based on the first vSPU list, wherein the second target vSPU belongs to the plurality of first vSPUs (para. [0057] manager 325.  para. [0058] request for virtualized resources.  provide a list of supported virtual machines for the end user of the client 310 to select).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel with Zhang’s disclosure of enabling a terminal device to request service and enable the terminal device to select a vSPU.  One of ordinary skill in the art would have been motivated to do so in order to have similarly provided clients with access to virtualized resources.  

Regarding claim 20, Patel does not teach the vCTRL according to claim 15, wherein the one or more processors are configured to: 
in response to receiving, through the transceiver, a service request sent by a terminal device, wherein the first service processing node and the terminal device belong to a same operator, or the first service processing node is configured to provide optimal service quality for the terminal device, send, through the transceiver, the first vSPU list to the terminal device to enable the terminal device to select a second target vSPU for communication based on the first vSPU list, wherein the second target vSPU belongs to the plurality of first vSPUs.
Liu discloses a first service processing node and a terminal device belonging to a same operator, (para. [0054] operator corresponding to the user, operating corresponding to the resources severs are the same.  geographically close, same operator network, relatively light load is selected).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel by implementing Liu’s disclosure of selecting a processing node based on the same operator as a terminal device.  One of ordinary skill in the art would have been motivated to do so for benefits of selecting a processing node that would provide a short network path and thus reducing the possibility of failure in the path and high data transmission speed (para. [0058]).   
Zhang teaches in response to receiving, by the first vCTRL, a service request sent by a terminal device, sending, by the first vCTRL, the first vSPU list to the terminal device to enable the terminal device to select a second target vSPU for communication based on the first vSPU list, wherein the second target vSPU belongs to the plurality of first vSPUs (para. [0057] manager 325.  para. [0058] request for virtualized resources.  provide a list of supported virtual machines for the end user of the client 310 to select).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel with Zhang’s disclosure of enabling a terminal device to request service and enable the terminal device to select a vSPU.  One of ordinary skill in the art would have been motivated to do so in order to have similarly provided clients with access to virtualized resources.  
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445